NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK A. VELASCO; DANIKA                         No. 16-35426
VELASCO, husband and wife,
                                                D.C. No. 3:16-cv-05022-RBL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Mark A. Velasco and Danika Velasco appeal from the district court’s

judgment dismissing their action alleging a Truth in Lending Act (“TILA”) claim

for rescission. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6). Intri-Plex Techs., Inc. v.

Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007). We affirm.

      The district court properly dismissed the Velascos’ action as barred by the

doctrine of res judicata because the Velascos alleged claims arising out of the same

loan transaction against the same defendants in a prior state court action. See

Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007) (federal courts must

apply state law regarding res judicata to state court judgments); Seattle-First Nat’l

Bank v. Kawachi, 588 P.2d 725, 727 (Wash. 1978) (en banc) (elements of res

judicata under Washington state law); Kelly-Hansen v. Kelly-Hansen, 941 P.2d
1108, 1112 (Wash. 1997) (doctrine of res judicata bars litigation of claims that

could have been raised in the prior action). We reject as meritless the Velascos’

argument that they could not have raised a TILA claim in their prior state court

action.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       16-35426